Citation Nr: 0336584	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  02-19 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas


THE ISSUE

Entitlement to an effective date earlier than December 20, 
1999, for the assignment of a total rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel




INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision by the 
RO which, in part, granted a claim of entitlement to a total 
rating based on individual unemployability due to service-
connected disability (TDIU) with an effective date of 
December 20, 1999.  


FINDINGS OF FACT

1.  By a decision entered in September 1995, the RO granted a 
claim of service connection for PTSD and assigned 30 percent 
as the evaluation therefor.  The award was made effective 
September 9, 1994.  The veteran was notified of that decision 
and of his appellate rights, but did not perfect an appeal.

2.  By a decision entered in August 1997, the RO denied the 
veteran's claim of entitlement to a rating in excess of 30 
percent for PTSD.  The veteran was notified of that decision 
and of his appellate rights, but did not complete an appeal.

3.  By rating action of February 1998, the RO confirmed the 
previously assigned 30 percent rating for the veteran's PTSD; 
the veteran did not perfect his appeal.  

4.  The veteran submitted a formal claim for TDIU benefits 
that was received on December 20, 1999.

5.  In December 2000, the RO granted TDIU benefits with an 
effective date of December 20, 1999.

6.  The evidence of record shows that the veteran was 
unemployable due to PTSD as early as March 1997 when 
hospitalized by VA.  


CONCLUSION OF LAW

An effective date earlier than December 20, 1999, for the 
grant of TDIU benefits is not warranted.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.156, 3.157, 3.340, 
3.341, 3.400, 4.16 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend that the veteran 
is entitled to an earlier effective date for the grant of 
TDIU benefits.  They argue that an effective date retroactive 
to March 25, 1996, which is one year prior to the March 25, 
1997 admission for VA hospitalization, is warranted.
 
The Board observes that a claim for TDIU is, in essence, a 
claim for an increased rating.  Norris v. West, 12 Vet. App. 
413, 420-21 (1999).  A TDIU claim is an alternate way to 
obtain a total disability rating without recourse to a 100 
percent evaluation under the rating schedule.  In reviewing 
claims for assignment of earlier effective dates for TDIU 
awards, the applicable law is the same as that governing 
assignment of earlier effective dates for increased rating 
claims.  In that regard, except as otherwise provided, the 
effective date of a claim for increase will be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  An exception to that rule applies, however, under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred within the one-
year period preceding the date of receipt of a claim for 
increased compensation.  In that regard, the law provides 
that the effective date of the award "shall be the earliest 
date as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date."  38 U.S.C.A. § 5110(b)(2), 
38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125 
(1997).

There are instances, however, when factors must be considered 
other than the date an increase is ascertainable.  One such 
instance is when the RO assigned a rating and the veteran 
failed to appeal.  In other words, once a claim for greater 
compensation is disallowed, and that decision has become 
final on account of the veteran's failure to appeal, the 
effective date for an increase awarded after the final action 
will be the date of receipt of the new claim or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. §§ 3.105, 3.156, 3.400.

The words application and claim are defined by regulation as 
a formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action that demonstrates an intent to apply 
for an identified benefit may be considered an informal 
claim.  38 C.F.R. § 3.155(a).  

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  38 C.F.R. § 3.157.  As to reports prepared by VA 
or the uniformed services, the date of receipt of such a 
claim is deemed to be the date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital.  38 C.F.R. § 3.157(b)(1).  

In the present case, the veteran's initial claim of service 
connection for PTSD was granted in a September 1995 rating 
decision.  The RO assigned a 30 percent disability rating, 
effective the date the veteran's claim was received, 
September 9, 1994.  He was notified of that decision and of 
his appellate rights, but did not file a substantive appeal 
within the time period allowed.  See 38 C.F.R. §§ 20.302, 
20.1103 (1995).  Consequently, that decision became final.  

The veteran next filed a claim for an increased rating for 
PTSD in March 1997 and, thereafter, submitted VA 
hospitalization records in connection with his claim for an 
increased rating.  Such records included VA outpatient 
treatment records and VA hospitalization records, which 
included a VA discharge summary, dated from March 25, 1997, 
to April 8, 1997.  The VA hospital summary dated from March 
25, 1997 to April 8, 1997, was received by VA on April 14, 
1997, and indicated that the veteran was admitted to a VA 
hospital on March 25, 1997 for psychiatric treatment.  He was 
assigned a Global Assessment of Functioning score of 40 and 
his discharge diagnosis included PTSD with depression, 
suicidal ideation, assaultive and aggressive thought, and 
decompensated with acute paranoia.  It was concluded that the 
veteran was psychologically impaired due to his severe PTSD 
symptoms of nightmares and flashbacks, and was unable to be 
gainfully employed.

Thereafter, a Report of Contact, dated in July 1997, reflects 
that the veteran wanted confirmation that a VA hospital 
summary dated from March 25, 1997 to April 8, 1997, and April 
1997 VA outpatient treatment records had been associated with 
his claims file in support of his claim for an increased 
rating for PTSD.  Such records were obtained and considered 
when the RO denied the veteran's claim for increased rating 
for PTSD in August 1997.  

Thereafter, by rating action of February 1998, the RO 
confirmed the previously assigned 30 percent rating for the 
veteran's PTSD.  The veteran was notified of the decision and 
of his appellate rights.  Notices of disagreement where filed 
and a statement of the case was issued in March 1999, but the 
veteran did not perfect his appeal; therefore, the August 
1997 and February 1998 decisions are final.  38 C.F.R. 
§§ 20.302, 20.1103 (1997).  Nevertheless, the evidence 
considered at the time of the February 1998 rating decision 
included the VA hospital summary dated from March 25, 1997 to 
April 8, 1997.  

(It should be noted at this point that the law provides that 
a prior final rating action will be revised only on the basis 
of clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a) 
(2003).  Given that a CUE claim with respect to either prior 
rating decision is not before the Board at this time, the 
Board will not address any such claim.)

In this case, the Board finds that, when the RO issued the 
August 1997 and February 1998 rating decisions, the RO also 
effectively denied the veteran's then-pending claim for TDIU.  
In this regard, the veteran and his representative have 
argued that the veteran is entitled to TDIU retroactively to 
March 25, 1996, one year prior to the veteran's admission to 
the VA hospital on March 25, 1997, based on the belief that 
the March 25, 1997 admission date on the veteran's VA 
hospitalization discharge summary constitutes an informal 
claim for TDIU and demonstrates entitlement.  The Board 
agrees with this characterization of the hospital report; 
implicit in the 1997 VA hospital record is the claim for 
TDIU.  Additionally, this hospital record constituted 
evidence that the veteran was in fact unemployable due to 
service-connected PTSD.  Nevertheless, even if this hospital 
report is construed as a claim for TDIU, an effective date 
earlier than December 20, 1999, is not warranted.  This is so 
because the RO had already considered the March 25, 1997 VA 
hospitalization record when it denied the veteran's claim for 
an increased rating for PTSD in excess of 30 percent in 
February 1998.  Implicit in the determination that the 
veteran's sole service-connected disability did not warrant a 
rating in excess of 30 percent was the determination that the 
veteran did not qualify for TDIU.  (The provisions of 
38 C.F.R. § 4.16 required that, if there was only one 
service-connected disability, it must have been rated as 60 
percent disabling or more to qualify the veteran for TDIU.)  
In other words, the RO considered the March 1997 VA hospital 
record when it denied the veteran's increased rating claim in 
August 1997 and February 1998, and the veteran ultimately 
failed to perfect an appeal.  Accordingly, the February 1998 
rating decision is final and the Board must look to a date 
after the issuance of the March 1999 statement of the case.  

Following the February 1998 RO denial, the next document 
thereafter received by the RO that can be construed as a new 
claim is the veteran's formal claim for TDIU, received on 
December 20, 1999.  Although the record does contain letters 
from the veteran's attorney received after the February 1998 
RO denial, such letters pertain to the status of the 
veteran's representation, requests for the veteran's records, 
or serve as a notice of disagreement with respect to the 
February 1998 denial.  Significantly, since no records have 
been received subsequent to the prior final denial of 
February 1998 and prior to the date of the veteran's formal 
TDIU claim - December 20, 1999 - which could be viewed as an 
informal claim under 38 C.F.R. § 3.157, the Board finds that 
the date of the veteran's formal TDIU claim constitutes the 
date of receipt of the veteran's new claim for TDIU benefits.  

Having determined that December 20, 1999, is the date of 
receipt of a claim for purposes of assigning an effective 
date for TDIU, the Board is obliged to review the evidence of 
record prior to that time to determine when entitlement was 
shown.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. 
§ 3.400(o)(2) (2003); Hazan v. Gober, 10 Vet. App. 511 
(1997).  Specifically, under the provisions of 38 C.F.R. 
§ 3.400, the Board must first review the evidence of record 
to determine whether an ascertainable increase in disability 
occurred during the period from December 20, 1998 to December 
20, 1999.  38 C.F.R. § 3.400.

As noted above, there is evidence of record in the form of a 
March-to-April 1997 VA hospital report that shows that the 
veteran was unemployable due to PTSD.  This was confirmed by 
a March 2000 VA examination report.  Consequently, it may be 
concluded that the December 1999 claim was not received 
within one year from the date it was factually ascertainable 
that an increase occurred.  Accordingly, under these facts, 
the general effective date rule applies; the effective date 
of the award of TDIU will be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  In this case, it was 
the date of claim.

Consequently, by operation of 38 C.F.R. § 3.400(b)(2), the 
earliest effective date assignable based on the award of a 
grant of TDIU can be no earlier than the date of receipt of 
the claim - December 20, 1999.  38 U.S.C.A. § 5110(a), 
(b)(1); 38 C.F.R. § 3.400(b)(2).  Given that the RO has 
already assigned the earliest date allowable by law, 
especially in light of the prior final rating decisions in 
1997 and 1998, the veteran's appeal must therefore be denied. 

In adjudicating the veteran's claim, the Board has considered 
the potential applicability of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)), which was signed into law on 
November 9, 2000.  The regulations implementing the VCAA are 
applicable to all claims filed on or after the date of 
enactment of the VCAA - November 9, 2000 - or filed before 
the date of enactment and not yet final as of that date.  
VAOPGCPREC 7-2003.  The regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits 
and which information or evidence, if any, the claimant is 
expected to obtain and submit, and which evidence will be 
retrieved by VA.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

The implementing regulations, among other things, modified 
VA's duties to notify and to assist claimants.  First, the 
changes imposed obligations on the agency when adjudicating 
veterans' claims.  With respect to the duty to notify, VA 
must inform the claimant of information "that is necessary 
to substantiate the claim" for benefits.  38 C.F.R. § 3.159.  
Second, the regulations set out in detail the agency's "duty 
to assist" a claimant in the development of claims for VA 
benefits.  The new regulations provide in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  Id.  

VA has a duty to notify a claimant if his or her application 
for benefits is incomplete.  The required notice must inform 
the applicant of any information necessary to complete the 
application.  38 C.F.R. § 3.159(b)(2) (2003).  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.  

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  As 
noted above, there is an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the veteran is expected to obtain and submit, and 
which evidence will be retrieved by VA.  Quartuccio, supra.  
In addition, 38 C.F.R. § 3.159(b), details the procedures by 
which VA will carry out its duty to provide notice.  

The Board finds that VA has complied with the notice 
requirements contained in the implementing regulations.  From 
the outset, the RO informed the veteran of the bases on which 
it decided the claim and of the elements necessary to be 
granted the benefit sought.  Initially, the RO notified the 
veteran in December 2000 of the grant 


of his effective date claim, and sent the veteran notice of 
such action in a letter dated in April 2001.  In response to 
his notice of disagreement, the RO issued the veteran a 
statement of the case (SOC) in October 2002, which addressed 
the entire development of his claim up to that point.  The 
SOC notified him of the issue addressed, the evidence 
considered, the adjudicative action taken, the decision 
reached, the pertinent law and regulations, and the reasons 
and bases for the decision.  The veteran thereafter perfected 
his appeal of the issue.  In this regard, the record reflects 
that the veteran was specifically advised of the information 
and evidence needed to substantiate his claim, of what 
evidence VA was responsible for obtaining, and of what 
evidence he was responsible for obtaining.  The need for 
specific evidence from the veteran was discussed and the 
veteran was informed that he could request assistance in 
obtaining any outstanding evidence.  Nevertheless, the Board 
concludes that, based on the procedural history of this case, 
VA has no outstanding or unmet duty to inform the veteran 
that any additional information or evidence is needed.  
Moreover, the veteran's attorney indicated in a January 2003 
letter to the Board that the veteran had no additional 
argument or evidence to present, and requested that the Board 
render a decision in this matter at its earliest convenience.  

Given that it is the law and regulations on which this case 
turns, there is no further evidentiary development required.  
This is so because the effective date issue turns on the 
record as it was constituted during the time period in 
question, not upon newly prepared evidence as might typically 
be sought in a claim for a higher rating.  As noted earlier, 
absent the presentation of CUE, which is not before the Board 
at this time, the veteran is simply ineligible for effective 
date earlier than December 20, 1999, the date of receipt of 
his TDIU claim.  The legal outcome is clearly dictated by 
existing law regardless of any further notice the veteran may 
receive.

The Board is satisfied that no further assistance to the 
veteran is required, as the claim for an effective date 
earlier than December 20, 1999, has been fully developed to 
the extent required by law.  




ORDER

Entitlement to an effective date earlier than December 20, 
1999, for the grant of TDIU benefits is denied.


REMAND

The Board notes that, by rating action of December 2000, the 
RO also increased the rating for PTSD from 30 to 70 percent, 
effective December 20, 1999.  The RO notified the veteran of 
the rating action by letter dated in April 2001.  In a 
written statement received in November 2001, the veteran's 
representative notified the RO that the veteran wanted to 
appeal the December 2000 decision because the veteran 
disagreed with the increased rating.  Nevertheless, the RO 
has not yet prepared a SOC addressing the issue of an 
increased rating for PTSD in excess of 70 percent.  In this 
situation, the United States Court of Appeals for Veterans 
Claims (Court) has held that the Board should remand the 
matter to the RO for the issuance of a SOC.  Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999).  

To ensure compliance with the due process requirements, the 
case is REMANDED to the RO for the following action:

The RO should re-examine the issue of 
entitlement to an increased rating for 
PTSD.  The RO should determine whether 
additional development or review is 
warranted.  If no such action is 
required, or when it is completed, the RO 
should prepare a SOC in accordance with 
38 C.F.R. § 19.29 (2003), unless the 
matter is resolved by granting the 
benefit sought, or by the veteran's 
withdrawal of his notice of disagreement.  
If, and only if, the veteran files a 
timely substantive appeal should the case 
be returned to the Board.

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



